—Judgment, Supreme Court, New York County (Laura Drager, J., on motions; Budd Goodman, J., at jury trial), rendered November 19, 1997, convicting defendant of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility and identification.
Defendant was not deprived of his right to testify before the Grand Jury. The People provided defendant, who was at liberty, with adequate notice of two dates scheduled for the Grand Jury presentation (see, People v Pugh, 207 AD2d 503; People v Smith, 191 AD2d 598, lv denied 81 NY2d 1020), and are not responsible for defendant’s failure to remain in touch with counsel.
Defendant’s challenge to the sufficiency of the Grand Jury evidence is foreclosed by statute (CPL 210.30 [6]).
*121Defendant’s challenge to the court’s charge is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would reject it. Concur — Williams, J. P., Ellerin, Rubin and Saxe, JJ.